Citation Nr: 9910026	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of service-connected right ankle disorder, 
rated as zero percent disabling.

2.  Entitlement to service connection for a skin disorder of 
the feet.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which awarded service connection for a 
right ankle fracture and denied claims of service connection 
for a skin disorder of the feet and a right shoulder 
disorder.  A zero percent rating was assigned for the 
service-connected right ankle disorder.  The Board thereafter 
remanded the veteran's appeal in April 1997 so that a 
previously requested hearing before a member of the Board 
could be conducted at the RO.

Although the Board previously characterized the right ankle 
issue in April 1997 as entitlement to an "increased" 
rating, this issue has been re-characterized so as to 
contemplate the possibility of "staged" ratings.  Fenderson 
v. West, 12 Vet.App. 119 (1999).  This is required because 
the December 1994 rating decision which the veteran appealed 
was the original award of service connection.  Id.  


FINDINGS OF FACT

1.  Right ankle disability is manifested by loss of 10 
degrees of dorsiflexion with pain on extended use that causes 
functional debility equating to no more than moderate 
limitation of ankle motion.

2.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
specific process affecting the skin of his feet that began in 
service or is otherwise attributable to military service. 

3.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
specific process affecting the right shoulder that began in 
service or is otherwise attributable to military service.


CONCLUSIONS OF LAW

1.  A 10 percent rating for service-connected right ankle 
disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 
(1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder of the 
feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right shoulder 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Claim

The veteran and his representative contend that the veteran's 
service-connected right ankle disorder is manifested by 
increased symptomatology, including pain, feelings of 
instability, and swelling that warrant the assignment of a 
higher disability evaluation.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  In 
cases such as the veteran's, where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As for the right ankle disability, service medical records 
show that the veteran sustained a right ankle injury in 
January 1991 that was first diagnosed as a sprain.  See 
service medical records dated in January 1991 and February 
1991.  Beginning in April 1991, it was specifically noted 
that he had in fact sustained a distal fibular fracture and 
lateral talar subluxation.  See service medical record dated 
in April 1991 and September 1991, as well as a June 1991 x-
ray.  Thereafter, the records show that, in March 1992, the 
veteran underwent a left fibular osteotomy with placement of 
a side plate and syndesmosis screw.  See March 1992 operative 
report and March 1993 medical board report.  The screw was 
removed in May 1992, and by September 1992 it was reported 
that the veteran was very minimally symptomatic.  Some 
residual pain on motion was noted in June 1993.

Following military service, at a December 1993 VA 
examination, the veteran complained of a sore right ankle.  
On examination, he had well healed scars about his right 
ankle with no pain to palpation over the incision sites.  He 
also had full dorsiflexion and plantar flexion with no pain 
on supination or pronation.  X-rays showed retained hardware, 
but no degenerative joint disease.  The examiner opined that 
the veteran had minimal functional limitation. 

Thereafter, at a February 1995 VA examination, the veteran 
complained of periodic ankle pain, especially in wet and cold 
weather.  On examination, his gait was within normal limits.  
Additionally, his right ankle had 10 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  (Normal dorsiflexion is 
to 20 degrees and normal plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (1998).)  The examiner opined 
that the veteran had essentially full range of motion and 
fairly good ligament control.  There was well healed 
postoperative scarring.  X-rays showed retained hardware but 
no acute abnormalities.  It was reported that no real changes 
were noted since the December 1993 x-ray.  The diagnosis was 
status post open reduction and internal fixation of the right 
ankle.

The veteran appeared at a personal hearing at the RO in 
August 1995, and testified that, after he fractured his right 
ankle in service, it was misdiagnosed as a sprain and 
therefore treated improperly.  The veteran believed that 
these factors contributed to a long recovery process as well 
as to the problems he continues to experience.  He said that 
he walks with a limp and experiences swelling in the evening 
on days when he walks a great deal.  He also testified that 
he has a sharp pain on the right side of the ankle when he 
walks on uneven ground, and experiences frequent 
popping/crackling in the ankle.  He also reported that his 
right ankle was weaker and more unstable than his left.  
Additionally, his right ankle was stiff in the morning and 
during cold weather.  Moreover, when stepping on a ladder, 
his right foot tingled.  He reported that he has been told 
that he would probably develop arthritis in the future.  He 
indicated that he had treated his ankle by wearing high-top 
boots with an ankle brace, taking extra strength Tylenol, and 
applying ice.  Finally, while he had not yet lost any time 
from work because of his right ankle, he reported that he had 
had to make certain accommodations.  

At a February 1999 hearing before the undersigned, the 
veteran said that he had full extension and he had adequate 
movement of his right foot away from his body.  However, he 
also reported that he only had 10 degrees of dorsiflexion 
since the time of his surgery.  He said that he could not 
turn his right foot in towards his left foot, and his right 
ankle "catches" two to three times a day.  When his right 
ankle catches, he rotates his foot to free it.  He reported 
many of the same problems noted in August 1995 and also 
indicated that his right ankle was very unstable on uneven 
ground.  He testified that his ankle gives out when he does 
things like step off of a curb, step up onto a stair, or make 
a turn).  He reported that his right ankle periodically 
buckled.  He said that the frequency of these incidents 
depended on the nature of the walking he was doing.  He also 
reported that his right ankle disorder made it impossible for 
his right leg to support his entire body weight if he lifted 
one leg off of the ground. The veteran testified that he 
experiences ever increasing right ankle pain and swelling as 
his day goes on and with prolonged walking.  Lastly, the 
veteran reported that his postoperative scars were only 
painful when bumped.  At those times he experienced a sharp 
pain that traveled up his leg.

Historically, the veteran has been service connected for a 
right ankle fracture which was found to be noncompensable 
under Diagnostic Code 5270 (ankle ankylosis).  See RO 
decisions entered in December 1994 and March 1995, as well as 
a hearing officer's decision entered in September 1995.  
However, the Board notes that a review of the foregoing 
decisions, as well as the April 1995 statement of the case 
and May 1998 supplemental statement of the case reveals that 
the RO has considered a wider range of symptoms besides 
ankylosis when considering the appropriate disability rating 
to assign the veteran's service-connected right ankle 
disorder.

In evaluating the veteran's request for a compensable rating, 
the Board notes that the rating schedule provides that 
ankylosis of either ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle between 30 
degrees and 40 degrees, or in dorsiflexion at an angle 
between zero degrees and 10 degrees.  Ankylosis at greater 
angles, or an abduction, adduction, inversion, or eversion 
deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  Moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Ankylosis of the subastragalar 
or tarsal joint of either ankle warrants a 10 percent 
evaluation if the joint is fixed in a good weight-bearing 
position.  A 20 percent evaluation requires that the joint be 
fixed in a poor weight-bearing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5272.  Malunion of the os calcis or 
astragalus of either ankle warrants a 10 percent evaluation 
if there is moderate deformity.  A 20 percent evaluation 
requires marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5273.  An astragalectomy involving either ankle warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5274.

Given the evidence described above, especially the loss of 50 
percent of dorsiflexion and the reports of symptoms like pain 
and swelling, especially with prolonged use, the Board finds 
that a 10 percent rating may be assigned for disability that 
equates to "moderate" limitation of ankle motion.  
Diagnostic Code 5271.  However, a greater rating is not 
warranted.  The February 1995 VA examiner opined that the 
veteran had essentially full range of motion despite his loss 
of dorsiflexion.  Additionally, the functional limitations 
noted in September 1992 and December 1993 were described as 
being "minimal."  Such characterizations lead the Board to 
conclude that disability manifested by the right ankle 
disorder is no more disabling than that contemplated by 
"moderate" limitation of motion under Diagnostic Code 5271.  

The Board, in assigning the foregoing evaluation, has taken 
into account the veteran's repeated complaints of pain.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this regard, the 
Board notes that pain is a factor to consider, especially 
when rating motion of a joint.  Id.  (Functional loss is the 
inability to perform normal working movements, and must be 
evident by underlying pathology and some objective 
indications such as the visible behavior of the veteran.  38 
C.F.R. § 4.40 (1998).)  Tellingly, even though the veteran 
has often complained of pain, swelling, and instability, no 
evidence objectively confirms functional loss due to pain 
beyond that contemplated by the rating for moderate 
limitation of motion.  At both of the most recent VA 
examinations, the examiners did not report swelling, muscle 
spasm, or any other objective evidence of pain.  Moreover, 
despite the veteran's claims of right ankle pain, he still 
had 10 degrees of dorsiflexion and 45 degrees of plantar 
flexion at his most recent examination.  Consequently, the 
Board finds no basis on which to grant a higher evaluation 
under limitation of motion criteria due to pain.  That the 
veteran has painful motion due to underlying pathology is 
allowed for and compensated by the 10 percent rating 
discussed above, but no more.

Next, the Board has considered whether the veteran is 
entitled to a higher evaluation under any of the other 
Diagnostic Codes used to rate an ankle disorder.  First, the 
Board notes that ankylosis has not been shown.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Second, the record on appeal 
does not show malunion of the os calcis, malunion of the 
astragalus, or that the veteran underwent an astragalectomy.  
See December 1993 and February 1995 x-rays.  Consequently, 
higher schedular ratings are not warranted for the veteran's 
service-connected right ankle disorder under Diagnostic Codes 
5273 or 5274.  38 C.F.R. § 4.71a (1998).

Lastly, the Board notes that the veteran's service-connected 
right ankle disorder has been interpreted to include 
postoperative scarring.  See RO decision entered in March 
1995.  In he case of Esteban v. Brown, 6 Vet.App. 259, 261 
(1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) provided direction in rating 
when, as here, the veteran's service-connected disability 
includes multiple problems (i.e., loss in range of motion and 
postoperative scars).  In short, while evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.   Esteban, supra.  

Specifically, the rating schedule provides, under Diagnostic 
Code 7803, that scars that are superficial, poorly nourished, 
and with repeated ulceration will be rated as 10 percent 
disabling.  Under Diagnostic Code 7804, scars that are 
superficial, tender, and painful on objective demonstration 
will be rated as 10 percent disabling.  Scars may also be 
rated based on limitation of function of the part affected.  
Diagnostic Code 7805.  38 C.F.R. § 4.118 (1998).  However, no 
adverse pathology due to the veteran's postoperative scars 
was noted at either his December 1993 VA examination (he had 
well healed scars about his right ankle with no pain to 
palpation) or February 1995 VA examination (he had a well 
healed scar).  There was no suggestion that scarring affected 
function beyond that already contemplated under Diagnostic 
Code 5271.  Thus, a separate compensable rating under Code 
7803, 7804, or 7805 may not be assigned.  38 C.F.R. § 4.31. 

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since the 
veteran's separation from service, the Board finds that 
there is no basis under any of the Diagnostic Codes 
discussed above for awarding a rating greater the 10 percent 
at any time during the pendency of this claim.  Fenderson, 
supra.

Service Connection Claims

The veteran and his representative contend that the veteran's 
skin disorder of the feet and right shoulder disorder began 
during his military service.  Specifically, they allege that 
his skin disorder of the feet first manifested itself as 
nodules on his right foot immediately prior to his separation 
and that it has continued on his right foot, as well as 
spread to his left foot, since that time.  It is also alleged 
that he injured his right shoulder while weight lifting on 
active duty, and that he has had continued problems with his 
right shoulder since that time.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran's service medical records show that, in August 
1992, he sought treatment after he injured his shoulder while 
weight lifting.  On examination, he had full range of motion, 
but experienced pain on abduction.  However, there was no 
tenderness; he had good strength, and sensation was intact.  
Overuse syndrome was diagnosed.  Otherwise, the service 
medical records do not refer to any right shoulder or foot 
skin problem.  

As for his claim of service connection for a skin disorder of 
the feet, the veteran appeared at VA examinations in December 
1993 and February 1995.  At the first examination, the 
veteran reported a rash on his right foot.  The examiner 
observed a small area of dermatitis with redness and some 
scale on the medial surface of the sole of the right foot.  
It was reported that the veteran previously had had 
dermatitis between the toes of the right foot.  Tinea pedis 
was diagnosed.  At the later examination, the veteran did not 
complain of a skin disorder.  Moreover, his skin was found to 
be within normal limits.

As for the right shoulder claim, no disability was noted at 
either VA examination.

At the August 1995 hearing, the veteran testified that his 
skin problem first manifested itself upon his return from 
Saudi Arabia and just prior to his separation from military 
service.  Specifically, he reported that it first manifested 
itself as nodules on his right foot which later spread up to 
his ankle.  He treated the problem with athlete's foot 
medication.  However, he developed blisters and a rash.  He 
then used Cortisone.  After a few days, the Cortisone cleared 
the rash.  However, it left him with flaky and dry skin.  It 
thereafter spread to his left foot.  

Regarding his claim of service connection for a right 
shoulder disability, the veteran testified that he injured 
his right shoulder while weight lifting on active duty.  At 
that time, he was diagnosed with a strain.  No x-rays were 
taken and he was treated with Motrin.  Thereafter, it 
bothered him when performing certain activities.  
Specifically, activities requiring his right arm be held out 
parallel to the ground and then moved up above his head 
caused discomfort.  Lastly, the veteran reported that he had 
not had his right shoulder examined since his separation from 
military service.  (Testimony provided in February 1999 
regarding the skin and right shoulder disorder included 
history similar to that provided at the August 1995 hearing.)

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between any skin disorder of the feet or right 
shoulder disorder and the veteran's military service.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between any claimed disability and 
complaints of continued symptoms since service.  

The Board has considered the contentions of the veteran made 
through testimony at his personal hearings, through written 
statements filed with the RO, and through statements to 
physicians.  However, these statements do not provide medical 
evidence necessary to find the veteran's claims well 
grounded.  While the veteran is competent to provide 
information as to the visible symptoms he experienced during 
and after service, he has not been shown to be competent to 
provide the medical opinion evidence necessary to make his 
claims of service connection well grounded.  See Espiritu, 
supra.  Furthermore, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet.App. 406 (1995).  Therefore, because no competent 
medical evidence has been presented to link any current 
problem with the right shoulder or skin of the feet to 
military service, his claims of service connection are not 
well grounded and must therefore be denied.  Caluza v. Brown, 
7 Vet. App. 498 (1995).


ORDER

A 10 percent rating for a right ankle disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a skin disorder of the feet is denied.

Service connection for a right shoulder disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

